DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 15, 20, 25-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (US 5,755,219) in view of Anitua Aldecoa (US 2015/0216716).
Thornton shows an occlusal splint arrangement having a maxillary miniplast splint to be disposed on the maxillary row of teeth (12) and a mandibular miniplast splint to be disposed on the mandibular row of teeth (14), the mandibular miniplast splint being brought into contact with the maxillary miniplast splint in a transverse plane (planar surfaces in Fig. 1, 5), and the mandibular miniplast splint being displaced labially in the x-direction and buccally in the y-direction in the transverse plane with respect to the maxillary miniplast splint (as a result of the tensile member 24 as seen in Fig. 1, 5), and the occlusal splint arrangement comprising a positioning means by means of which the position of the mandibular miniplast splint with respect to the maxillary miniplast splint is defined in the x-direction, wherein the positioning means is designed like a fixing band transmitting tensile forces (this is not considered to invoke 112 6th since specific structure is recited of a tensile fixing band such as 24 in Thornton), the two ends of the fixing band being fixed to two fastening elements (at 30 and 32), and the fastening elements being disposed in the left and the right molar region of the mandibular miniplast splint (Fig. 1, 5), and a middle section of the fixing band being guided at a guide means (groove like, such as Thornton at 52 in Fig. 2a or 74 in Fig. 5), and the guide means being disposed in the incisor region of the maxillary miniplast splint (Fig. 1, 5).  With respect to claim 2, wherein the two fastening elements are integrally molded on or into the mandibular miniplast splint and/or in that the guide means is integrally molded on or into the maxillary miniplast splint (at 30 in Fig. 1, 5; “holes” or “hooks” for instance).  With respect to claim 3, wherein the two fastening elements are made of the same plastic material as the mandibular miniplast splint and/or in that the guide means is made of the same plastic material as the maxillary miniplast splint (holes in the material for instance would mean the material is of the same).  With respect to claims 4 and 5, wherein the mandibular miniplast splint, together with the two fastening elements integrally molded thereon or thereinto, is produced in a 3D plastic printing process/milling and/or in that the maxillary miniplast splint, together with the guide means integrally molded thereon or thereinto, is produced in a 3D plastic printing/milling process (this is considered product-by-process where only the resulting structure of the above claims is at issue which have been addressed with the Thornton reference).  With respect to claim 6, wherein the fixing band is adjustable in length (has some give to allow for adjustment such as in Fig. 2a).  With respect to claim 8, wherein the fixing band is designed highly rigid in the direction of its longitudinal axis (this must be the case in order to apply the tensile forces).  With respect to claim 20, wherein the fixing band has a circular cross section (see Figures).  With respect to claim 25, wherein the fastening elements at the mandibular miniplast splint are designed like fixing pins which project laterally in the right and the left molar region of the mandibular miniplast splint, the ends of the fixing band being hooked onto the fixing pins in a fixing manner (“hooks”).  With respect to claim 26, wherein a securing element, in particular an enlargement (see 112 above), by means of which the fit of the fixing band at the fixing pin is secured, is provided at the free end of the fixing pins (“hook” would provide securement).  With respect to claim 30, wherein markings that indicate the position of the two miniplast splints with respect to each other are attached to the two miniplast splints (any markings on the splints are capable of providing this information, such as the relationship of 30 and 36/38 for instance in Fig. 1).  Thornton also shows the fixing band having an arcuate shape in the stress-free state (see Figures for the stress-free state before stress is applied by a user’s jaws), but fails to show with respect to claim 7, wherein the fixing band is made of a plastic material, with respect to claim 1, wherein the fixing band is made of an inherently stable along its length, elastically deformable plastic material configured to be assembled to the miniplast splint to accommodate the arcuate shape, with respect to claim 10, wherein the fixing band is designed elastically deformable transversely to its longitudinal axis, with respect to claim 29, wherein smooth cover elements are provided adjacent to each fastening element at the mandibular miniplast splint, said cover elements projecting in the molar region of the mandibular miniplast splint and laterally covering the fastening elements at least partially.
Anitua Aldecoa similarly teaches a splint device with tensile band wherein the fixing band is made of a inherently stable, elastically deformable plastic material so that it is elastically deformable transversely to its longitudinal axis ([0031]; “relatively rigid” means it will be stable/rigid along its length) to be assembled to the splint and accommodate the arcuate shape thereof (see Figures), and wherein smooth cover elements are provided adjacent to each fastening element at the mandibular miniplast splint, said cover elements projecting in the molar region of the mandibular miniplast splint and laterally covering the fastening elements at least partially (at 10 in Fig. 4 shows the smooth cover element adjacent to the fastening portion at 11 in Fig. 4 and extending laterally towards right and left portions of the band in Fig. 4 covering it).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thornton’s band by utilizing the plastic material and smooth cover element as taught by Anitua Aldecoa in order to utilize known alternative materials in the art for tensile bands and provide secure holding of the tensile band.

Claims 11-14, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton in view of Anitua Aldecoa as applied to the claims above and further in view of Valceschini (US 2016/0038259).
Thornton/Anitua discloses the device as previously described above and shows a right and a left deflection element being provided at the mandibular miniplast splint, at which the fixing band is deflected and by which the vertical relative movement between the maxillary miniplast splint and the mandibular miniplast splint is limited (“36” and “38”; col. 4, lines 52-62 discuss alternate placement on the mandibular splint) and wherein the cross section of the groove is at least slightly larger than the cross section of the fixing band and the fixing band is displaced along its longitudinal axis without resistance in the groove (see Figures for instance, particularly Fig. 5 in order to allow insertion), but fails to show with respect to claim 11, wherein the guide means at the maxillary miniplast splint is designed like a groove which is disposed labially in the incisor region of the maxillary miniplast splint and runs parallel to the dental arch, the groove at least partially accommodating the fixing band, and the fixing band transmitting compressive forces to the groove base; With respect to claim 12, wherein between each one of the two lateral ends of the groove in the maxillary miniplast splint and the respective one of the two fastening elements at the mandibular miniplast splint a distance is present, in which the fixing band runs unguided with a free length section, the two free length sections of the fixing band allowing a displacement of the mandibular miniplast splint with respect to the maxillary miniplast splint at least in the y-direction, With respect to claim 13, wherein between each one of the two lateral ends of the groove in the maxillary miniplast splint and the respective one of the two fastening elements at the mandibular miniplast splint a distance is present; With respect to claim 14, wherein one or more constrictions are provided at the opening of the groove, by means of which the fixing band, which is in particular circular in the cross section, is fixed in a positive locking manner in the groove; With respect to claim 24, wherein the width of the fixing band is larger than the opening cross section of the groove, the height of the fixing band being smaller than the opening cross section of the groove.
Valceschini similarly teaches a splint system with tensile band therebetween wherein the frontal guide provides a groove (within 6) so that the guide means at the maxillary miniplast splint is designed like a groove which is disposed labially in the incisor region of the maxillary miniplast splint and runs parallel to the dental arch (Fig. 1 for instance), the groove at least partially accommodating the fixing band, and the fixing band transmitting compressive forces to the groove base (Fig. 1); With respect to claim 12, wherein between each one of the two lateral ends of the groove in the maxillary miniplast splint and the respective one of the two fastening elements at the mandibular miniplast splint a distance is present, in which the fixing band runs unguided with a free length section (Fig. 1 and 2 for instance), the two free length sections of the fixing band allowing a displacement of the mandibular miniplast splint with respect to the maxillary miniplast splint at least in the y-direction (Fig. 2 configuration allows for this due to the free ends), with respect to claim 13, wherein between each one of the two lateral ends of the groove in the maxillary miniplast splint and the respective one of the two fastening elements at the mandibular miniplast splint a distance is present (Fig. 2); with respect to claim 14, wherein one or more constrictions are provided at the opening of the groove, by means of which the fixing band, which is in particular circular in the cross section, is fixed in a positive locking manner in the groove (Fig. 1 for instance shows the opening to the groove smaller than the groove itself and the tensile member 4); with respect to claim 24, wherein the width of the fixing band is larger than the opening cross section of the groove, the height of the fixing band being smaller than the opening cross section of the groove (as detailed above, see Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thornton/Anitua by having the opening of the guiding means to form a groove as taught by Valceschini in order to allow for easier insertion and adjustment while still providing a secure attachment.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that Anitua does not show the amended language in claim 1, however Anitua explicitly recites the strap being relatively rigid and therefore stable along its length, but still allowing for some elasticity for deformation.  Applicant also states that the Office Action acknowledged that the stress-free state was not taught by Anitua Aldecoa, however it’s not clear where that was in the Office Action since the cited [0031] covers this language.  It is therefore unclear what is considered missing from the Anitua reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772